Citation Nr: 0120098	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  99-03 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

What evaluation is warranted from December 2, 1992, for 
asthma, currently evaluated as 30 percent disabling?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to December 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that granted service connection for 
asthma, and assigned a 10 percent rating to the disability, 
effective from December 2, 1992.  The veteran submitted a 
timely notice of disagreement (NOD) in October 1994 and a 
substantive appeal in December 1994.  Subsequently, the RO 
granted a 30 percent rating for the veteran's service-
connected asthma, effective from December 2, 1992.  However, 
this claim remains on appeal as the disability evaluation 
assigned is less than the maximum available benefits under VA 
laws and regulations.  AB v. Brown, 6 Vet. App. 35,38 (1993).  
Furthermore, the veteran indicated his intent to continue his 
appeal of the assigned 30 percent rating.  Thus, the 
purported "Statement of the Case" (SOC) issued in June 
1998, is actually a Supplemental Statement of the Case 
(SSOC).

As the issue on appeal is based on disagreement with the 
initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging."  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Thus, the issue on the title page of this decision reflects 
the current status of the issue on appeal.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Frequent asthmatic attacks, marked dyspnea on exertion 
between attacks with only temporary relief by medication and 
an inability to perform more than light manual labor as a 
result of the disability have not been clinically shown.

3.  The veteran's service-connected bronchial asthma is 
manifested by post-bronchodilator FEV-1 levels of greater 
than 55 percent of predicted and by FEV-1/FVC ratios greater 
than 55 percent of predicted.

4.  Monthly physician visits for required care of 
exacerbations have not been clinically demonstrated, nor have 
intermittent courses of systemic corticosteroids.


CONCLUSION OF LAW

An evaluation in excess of 30 percent for asthma is not 
warranted from December 2, 1992.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.97, 
Diagnostic Code 6602 (1996 and 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the Act), 
codified at 38 U.S.C.A. § 5103A (West Supp. 2001).  This 
liberalizing law is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  It does not, however, require that VA 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The RO has met its duties to assist and notify the veteran in 
the development of this claim under the VCAA.  By virtue of 
the Statement of the Case (SOC) and Supplemental Statements 
of the Case (SSOC's) issued during the pendency of the 
appeal, as well as the actual rating decisions, the veteran 
was given notice of the information, medical evidence, or lay 
evidence necessary to substantiate his claim.  Moreover, the 
veteran was also informed during the personal hearings 
conducted at the RO in 1997 and 1999 during the pendency of 
this appeal of the evidence required to substantiate his 
claim.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
discussions in the rating decision, SOC, SSOC's, and letters 
sent to the veteran informed him of the information and 
evidence needed to substantiate this claim, and complied with 
VA's notification requirements.  With regard to the duty to 
assist, the RO did make all reasonable efforts to obtain all 
identified medical records and the veteran was informed of 
the results.  The Board notes that the veteran has indicated 
in both written statements and during his testimony that all 
his post-service medical treatment for asthma has been at 
Southside Family Practice.  The RO has obtained the veteran's 
treatment records from this private medical facility dating 
from June 1993.  Thus, remand is not necessary to obtain any 
additional evidence.  With regard to whether further VA 
examination is needed in this case, the Board notes that the 
veteran was afforded a thorough VA respiratory examination in 
July 1993, and more recently in December 1999.  There is no 
indication in the record that the veteran's service-connected 
asthma has increased in severity since the date of this last 
examination.  Specifically, there is no indication that the 
veteran has undergone systemic steroid therapy or been 
required to visit a physician monthly due to exacerbation of 
his asthma.  Thus, the Board finds that there is no need to 
remand for additional VA examination.  Finally, there is no 
indication that there are any pertinent available VA or 
private treatment records which the RO has not obtained.  
Thus, the Board finds that the VCAA's duty to assist has also 
been satisfied.

II.  Increased rating for asthma

The veteran has alleged, in written statements and testimony 
presented at personal hearings conducted in August 1997 and 
April 1999, that the severity of his service-connected asthma 
warrants a higher rating than the assigned 30 percent 
evaluation.  

disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity resulting from the 
disability.  38 U.S.C.A. § 1155.  In considering the severity 
of a disability it is essential to trace the medical history 
of the veteran.  38 C.F.R. §§ 4.1, 4.2 (2000).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, the Board notes that 
these claims are based on the assignment of an initial rating 
for disabilities following an initial award of service 
connection for those disabilities.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Id.  Thus, in 
this case the Board must consider the appropriate rating for 
each disability from the date of claim, December 2, 1992, to 
the present.

Furthermore, the veteran's service-connected bronchial asthma 
has been evaluated under Diagnostic Code 6602 found in 38 
C.F.R. § 4.97, the schedule of ratings for the respiratory 
system.  While the case was pending, the pertinent 
regulations underwent change.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to an appellant applies 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise and the Secretary does so.  See Marcoux v. 
Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  See also VAOPGCPREC 11-97 (March 25, 1997).  

In a recent precedent opinion, however, the VA Office of 
General Counsel determined that when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, the Board should 
first determine whether the intervening change is more 
favorable to the veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  However, the Board may apply only the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000 (April 10, 1999).

In the present case, the Board must evaluate the veteran's 
claim under the pre-October 7, 1996, criteria for the period 
from the date of the award in December 1992 to the effective 
date of the regulatory change, October 7, 1996.  The Board 
must then evaluate the appellant's claim for the period from 
October 7, 1996, under both the pre-October 7, 1996, criteria 
under VA's Schedule for Rating Disabilities and the current 
regulations in order to ascertain which version is most 
favorable to the appellant, if indeed either one is more 
favorable than the other.

The old rating criteria for bronchial asthma assign a 30 
percent rating when the asthma is moderate and manifested by 
asthmatic attacks rather frequent (separated by only 10-14 
day intervals) with moderate dyspnea on exertion between 
attacks.  A 60 percent rating is assigned when the asthma is 
severe with frequent attacks of asthma (one or more attacks 
weekly) and marked dyspnea on exertion between attacks with 
only temporary relief by medication with more than light 
manual labor precluded.  A 100 percent rating is assigned 
where the asthma is pronounced with asthmatic attacks 
occurring very frequently and with severe dyspnea on slight 
exertion between attacks along with marked loss of weight or 
other evidence of severe impairment of health.  38 C.F.R. § 
4.97, Diagnostic Code 6602 (1996).

Effective October 7, 1996, the rating criteria for bronchial 
asthma were amended.  61 Fed. Reg. 46,720 (1996) (codified at 
38 C.F.R. §§ 4.97, Diagnostic Code 6602).  Under the new 
(current) rating criteria for bronchial asthma in Diagnostic 
Code 6602, a 30 percent rating is warranted when the FEV-1 
value is 56 to 70 percent of the predicted value or when the 
ratio of FEV-1/FVC is 56 to 70 percent or when daily 
inhalational or oral bronchodilator therapy is required or 
when inhalational anti-inflammatory medication is required.  
A 60 percent rating is warranted when the FEV-1 value is 40 
to 55 percent of the predicted value or when the ratio of 
FEV-1/FVC is 40 to 55 percent or when at least monthly visits 
to a physician for required care of exacerbations are 
necessary or when intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids are 
prescribed.  A 100 percent rating is warranted for asthma 
when pulmonary function tests show an FEV-1 value of less 
than 40 percent of the predicted value or show an FEV-1/FVC 
of less than 40 percent of the predicted value or more than 
one attack per week with episodes of respiratory failure is 
shown or when daily use of systemic (oral or parenteral) high 
dose corticosteroids or immuno-suppressive medications is 
required.  38 C.F.R. §4.97, Diagnostic Code 6602 (2000).

A note following those provisions provides that in the 
absence of clinical findings of asthma at the time of the 
examination, a verified history of asthmatic attacks must be 
of record.  38 C.F.R. § 4.97, Diagnostic Code 6602, Note 
(2000).

Review of the medical evidence of record reveals that the 
appellant was diagnosed and treated in service for exercise-
induced asthma.  In August 1991, the veteran was referred to 
a private medical facility for further evaluation.  It was 
noted that he had been having problems with asthma since 
approximately 1984.  It was primarily exercise-induced with 
symptoms on and off.  However, the symptoms had become more 
of a problem in the last couple of years and he was currently 
on a regimen of three inhalers.  He experienced dyspnea when 
he tried to run.  With normal day-to-day activity, he did not 
have any problems.  The veteran was subsequently discharged 
from the service in December 1992.

The veteran was examined by VA in July 1993.  The veteran 
complained of "wheezing" about twice per week.  He was 
using an Ental medihaler, two puffs three times a day; 
Beclovent two puffs, three times a day; and Proventil 
medihaler, two puffs, four times a day.  The relevant 
diagnosis was reactive airway disease.  

The veteran has repeatedly indicated that all post-service 
medical treatment was provided by Dr. T. Moore of the 
Southside Family Practice.  Review of the veteran's treatment 
records, dated prior to the effective date of the regulatory 
change (October 7, 1996) revealed the veteran's first office 
visit was in June 1993, in which the veteran reported a 
history of asthma as well as an old history of smoking two 
packs of cigarettes a day until a couple of years earlier.  
His asthma inhalers were refilled in January 1995.  From 
August 1996 through February 1997, the veteran was seen 
fairly regularly for complaints and treatment of back pain.  
Bronchial asthma was not listed as a medical problem or as a 
diagnosis during any of these visits. The clinical notes do 
not include any complaints relating to asthma attacks or 
symptoms or any record of treatment for asthma during these 
visits. 

Medical evidence of record dated on and since the effective 
date of the change in rating criteria, October 7, 1996, again 
consists primarily of private medical records from Dr. Moore 
of the Family Practice.  In May 1997, the veteran was treated 
for hemorrhoids.  Then in August 1997 the veteran was noted 
to have history of reactive airway disease which might be 
aggravated by his current employment aboard a casino boat.  
Pulmonary function tests were also administered.  The forced 
expiratory volume in one second (FEV-1) was 107 percent of 
predicted value; and the overall interpretation of the test 
was that the results were within normal limits.  The 
assessment was asthma/reactive airway disease.  In April 
1998, the veteran was treated for an episode of tachycardia 
and given prescription renewals for his inhalers.  

In a letter dated in April 1999, Dr. Moore indicated that the 
veteran had moderate asthma.  At the time of his discharge 
from service he had exercise induced asthma and was on 
chronic medications.  Since then his asthma had worsened 
gradually.  He suffered asthmatic reactions secondary to 
exposure to environmental factors, such as cold air, 
exercise, smoke and other respiratory aggravating agents.  He 
now had less capacity to exert himself.  The veteran also 
suffered more flare-ups of his asthma.  His current job 
unfortunately exposed him to a lot of smoke.  He continued 
his regimen of four prescribed inhalers. 

In December 1996, the appellant underwent a VA respiratory 
examination.  The veteran was employed as a security guard 
for a casino.  As such he was exposed to all types of smoke 
and such.  He currently used three types of inhalers several 
times daily.  One was a small dose of steroid to maintain and 
keep the inflammation down in his lungs.  During the past 
year he had missed 27 days of work.  He explained that when 
he felt chest tightness at work, he would go outside and get 
some fresh air.  The veteran further explained that if he 
used his medications his asthma stayed under fairly good 
control.  Pulmonary function test (PFT) results were 
interpreted as normal.  Specifically, they revealed an FEV-1 
value that was 70 percent of the predicted value pre-drug and 
75 percent of the predicted value post-drug and an FEV-1/FVC 
ratio that was 86 percent of the predicted value pre-drug and 
89 percent of the predicted value post-drug.  The final 
diagnosis was moderately severe asthma on inhalers, with 
normal PFT results.

The appellant testified at his April 1999 personal hearing at 
the RO that his symptoms had worsened since his discharge 
from service.  Currently he had an "asthma attack" 
approximately once a week which involved his chest 
tightening, and "wheezing real bad" with the sensation of 
not being able to get enough air out of his lungs.  See 
Hearing Transcript pp. 4-5.  He remained employed as a 
security officer on a casino boat.  He normally worked a 40 
hour week.  He had lost a few days of work due to his asthma.  
See Hearing Transcript pp. 5-6.  He had never been 
hospitalized for his asthma; he had never been treated by VA 
for his asthma.  See Hearing Transcript pg. 8.  He could walk 
a regular pace throughout the day without problems but he 
could not run.  See Hearing Transcript pg. 9.  

Based on the evidence of record, the Board finds that a 
rating in excess of 30 percent is not warranted under the 
former rating criteria for rating respiratory disorders in 
this case either prior to or since the effective date of the 
new regulation, October 7, 1996.  There is no showing in the 
medical evidence that the appellant suffers asthma attacks 
that are severe in nature, or that they occur as frequent as 
at least once a week.  There is no clinical evidence of 
marked dyspnea on exertion between attacks with only 
temporary relief with medication.  In the private treatment 
records dated from 1993 to 1999, there is no mention of 
bronchospasms, and the clinical assessment of the appellant's 
chest, during numerous clinic visits was clear to 
auscultation.  There is no evidence of record that shows that 
the appellant is precluded from more than light manual labor 
due to his asthma.  The veteran, himself, testified that he 
is able to walk throughout the day with no problems and work 
a 40-hour week as a security officer.  He does experience 
problems if he attempts to run and when exposed to smoke and 
other environmental agents.  Overall, the severity of the 
appellant's bronchial asthma is consistent with no more than 
moderate symptoms.  Thus, a rating in excess of the currently 
assigned 30 percent under the old Diagnostic Code 6602 (1996) 
for either the period prior to or after October 7, 1996, is 
not warranted.

With regard to the appropriate rating on and since October 7, 
1996, the Board has also considered whether a higher (60 
percent) evaluation is warranted under the current rating 
criteria in effect since October 7, 1996.  However, the PFT 
results from the private August 1997 testing, as well as the 
December 1999 VA examinations, yielded FEV-1 levels and FEV-
1/FVC ratios that do not rise to the regulatory thresholds 
for a 60 percent rating under the new rating criteria for 
Diagnostic Code 6602.  The FEV-1 and FEV-1/FVC results from 
those examinations do not demonstrate a level of severity in 
excess of a 30 percent rating under the new schedular 
criteria.

Further, review of the medical evidence of record fails to 
reveal sufficient clinical diagnoses or findings that would 
warrant assignment of a 60 percent rating under the current 
rating criteria for bronchial asthma not related to PFT data, 
such as at least monthly visits to a physician for required 
care of exacerbations or intermittent courses of systemic 
corticosteroids.  There is no evidence of record that the 
appellant ever received prescriptions for systemic 
corticosteroids or that he suffered from any exacerbations.  
The evidence of record also does not demonstrate monthly 
doctor visits for treatment of the asthma in general.

Therefore, the Board concludes that the asthma disability 
does not more nearly approximate the schedular criteria for a 
60 percent evaluation over a 30 percent evaluation under 38 
C.F.R. § 4.97, Diagnostic Code 6602 (1996), nor does the 
overall disability on and since October 7, 1996, warrant 
elevation to the 60 percent level under the new rating 
criteria.

For the reasons and bases stated above, the Board concludes 
that the preponderance of the evidence is against the 
appellant's claim of entitlement to a rating in excess of 30 
percent since December 2, 1992, for his service-connected 
asthma.  Based on the clinical and other evidence of record 
discussed above, the Board finds that the service-connected 
bronchial asthma warrants no more than a 30 percent 
disability evaluation under both the pre-October 7, 1996 
rating criteria and the current rating criteria.  Since the 
preponderance of the evidence is against an allowance of a 
schedular evaluation in excess of 30 percent at any time for 
the asthma under either the old or the new criteria, the 
benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. § 
5107(b).

The Board further finds no evidence that the veteran's 
service-connected asthma disability has not presented such an 
unusual or exceptional disability picture at any time between 
December 1992 and the present as to require an extra-
schedular evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b).  It is undisputed that the veteran's symptoms 
have some adverse effect on employment, but it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  Indeed, the schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

There is no evidence that service-connected asthma interferes 
markedly with employment in a way not contemplated by the 
schedular rating.  The veteran has not required any 
hospitalizations for this disability, nor were there any 
other exceptional disabling characteristics that would not be 
addressed by the schedular rating criteria.  Accordingly, the 
Board finds that the regular schedular standards applied in 
the current case adequately describe and provide for the 
veteran's disability level for his asthma disability, and 
that the grant of an extra-schedular evaluation at any time 
for this disability is not warranted.


ORDER

An evaluation in excess of 30 percent for asthma since 
December 1992, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 


